 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and shall be effective as of
August 3, 2015 (the “Effective Date”), by and between CAPRICOR, INC., a Delaware
corporation, whose offices are located at 8840 Wilshire Blvd., 2nd Floor,
Beverly Hills, California 90211 (the “Company”), and DEBORAH V. DAVIS ASCHEIM,
MD, whose address is (“Employee”).

 

A.   The Company is engaged in the business of developing and commercializing
novel therapies for the treatment of diseases and desires to assure itself of
the services of Employee by engaging Employee to perform services under the
terms of this Agreement;

 

B.   Employee is a cardiologist with extensive expertise in the planning and
execution of clinical trials and Employee desires to provide services to the
Company on the terms herein provided; and

 

C.   The parties now desire to enter into an Employment Agreement which shall
set forth the full terms and conditions of Employee’s employment.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements set forth herein and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby mutually
agree as follows:

 

1.          EMPLOYMENT. The Company hereby agrees to employ Employee, and
Employee hereby agrees to accept employment with the Company, upon the terms and
conditions herein set forth. Employee’s start date shall be on or about July 27,
2015, as determined by Employee.

 

2.          DUTIES AND POWERS OF EMPLOYEE

 

2.1     Duties of Employee. Employee shall serve as the Company’s Chief Medical
Officer reporting directly to the Chief Executive Officer or to such other
person designated from time to time by the Chief Executive Officer. In that
capacity, Employee shall do and perform all services, acts or things necessary
or advisable to manage the Company’s medical and clinical operations. Employee’s
responsibilities shall include, without limitation, performing those Services
set forth on Exhibit A, attached hereto and incorporated herein, which may be
amended from time at the discretion of the Chief Executive Officer
(collectively, the “Services”) so long as such amended duties are consistent
with duties customarily performed by a Chief Medical Officer. Except as
otherwise specifically set forth in this Agreement, during the duration of her
employment, and except for periods of illness, vacation, or reasonable leaves of
absence, Employee shall devote her full time and attention to the business and
affairs of the Company, as such business and affairs now exist and as they
hereafter may be changed or added to, under and pursuant to the general
direction of the Company’s Board of Directors (the “Board”).

 

 1 

 

 

2.2     Place of Performance. Employee shall perform her duties from the
Company’s offices located in Beverly Hills, California unless otherwise
specifically authorized in writing or otherwise required in the performance of
her duties.

 

2.3     Other Activities.

 

(a)    During the continuation of her employment hereunder, Employee shall not
provide any work or services to any other person or organization without the
prior written consent of the Chief Executive Officer, which consent may be
withheld in the Chief Executive Officer’s sole and absolute discretion. Nothing
contained herein shall prohibit Employee from making passive personal
investments in publicly traded companies so long as Employee’s investment does
not constitute an equity position greater than five percent (5%) of such
company’s outstanding securities.

 

(b)    The Company acknowledges that Employee is currently providing clinical
services to one or more medical institutions in connection with clinical trials
being conducted pursuant to certain grants that have previously been awarded.
The Company agrees that notwithstanding any other provision contained herein,
Employee shall have the right to commit a limited portion of her work time to
the performance of such clinical services, provided that (i) such services
rendered by Employee do not interfere with the performance of Employee’s
responsibilities to the Company, and (ii) the clinical trials do not pose an
actual or potential conflict of interest and are not competitive, directly or
indirectly, with the business of the Company. A list of the trials with which
Employee is currently involved is attached hereto as Exhibit B. Such Exhibit B
shall be updated regularly by Employee. If Capricor determines that the
conditions set for in subsection (1) or (2) above, are not satisfied, Capricor
may request that Employee cease her involvement with such trials or the Company
may terminate this Agreement in accordance with Section 7.2 below.

 

(c)    In addition to the foregoing, Employee shall have the right to
participate on one or more Boards of other organizations provided that (i) such
participation does not pose an actual or potential conflict of interest with the
Company; (ii) the organizations are not competitive, directly or indirectly,
with the business of the Company; and (iii) such Board service does not
materially interfere with the performance of Employee’s responsibilities to the
Company. The Board positions currently held by Employee are set forth on Exhibit
B which shall be updated regularly by Employee.

 

2.4       Company Policies. By execution of this Agreement, Employee is agreeing
to comply with all Company policies, procedures and standards of conduct that
are currently in effect or that may be established or modified by the Company
from time to time.

 

3.         COMPENSATION

 

3.1       Base Salary. In consideration of the Services to be provided by
Employee during her employment hereunder, Employee shall receive a base salary
of two hundred fifty thousand dollars ($250,000) per annum (the “Base Salary”),
which sum shall be payable in semi-monthly installments consistent with Company
pay practices..

 

 2 

 

 

3.2      Grant of Stock Options. As further consideration for the Services to be
provided by Employee hereunder, subject to the approval of the Company’s Board,
Employee shall be granted a stock option under Capricor Therapeutics’ 2012
Restated Equity Incentive Plan (the “Stock Plan”) to purchase an aggregate of
100,000 shares of Common Stock of Capricor Therapeutics, Inc. (the “Option
Shares”). If granted, 25% of the Option Shares shall vest on the first
anniversary of the first day of the month following the date of grant (“Grant
Date”) and the remainder will vest at the rate of 1/36 per month on the first
day of each succeeding month thereafter over a three-year period. The exercise
price for the Option Shares shall be not less than the fair market value of the
shares on the Grant Date which will be determined by the closing price of the
Common Stock on the Grant Date. The Option Shares shall be further subject to
the provisions of the Stock Plan and the applicable Stock Option Agreement to be
executed by the Capricor Therapeutics and Employee.

 

3.3       Additional Compensation. Along with other Executives of the Company,
Employee shall be considered for Base Salary increases, bonuses or additional
stock options, the granting of which shall be determined in the sole discretion
of the Company’s Compensation Committee and Board of Directors taking into
consideration Employee’s performance and the performance of the Company as a
whole.

 

3.4     Deduction of Taxes. The Company shall have the right to deduct or
withhold from the compensation due to Employee hereunder any and all sums
required for Federal Income and Social Security taxes and all other federal,
state or local taxes now applicable or that may be enacted and become applicable
in the future.

 

4.         OTHER BENEFITS

 

4.1       Insurance. Commencing on the first day of the month following the
thirty (30) day period after the commencement of employment and so long as
Employee remains employed by the Company, Employee shall be entitled to
participate in the medical, dental and vision insurance plans which are from
time to time made available to other employees of the Company in accordance with
the Company’s policies then in effect. The right to receive such insurance
benefits shall vest if and only if any of the foregoing types of insurance plans
are adopted and maintained by the Company. In addition, commencing in the second
year of Employee’s employment, the sum of one thousand dollars ($1,000) shall be
deposited into a flexible spending account each year earmarked for Employee’s
benefit to be used only for qualified medical expenses. If Employee’s employment
is terminated for whatever reason before such sum is expended by her, any
remaining balance will be cancelled upon termination of employment. The
insurance provided to Employee shall be consistent with that afforded to other
C-level executives of the Company.

 

 3 

 

 

4.2      Paid Time Off and Sick Pay.

 

(a)    Paid Time Off. Employee shall be entitled to a maximum of twenty (20)
working days’ off during each one-year period of this Agreement without loss of
compensation, to be taken at a time or times mutually agreed upon by the Company
and Employee. Paid time off days may be taken only at such times as are mutually
convenient for the Company and Employee. Employee acknowledges that all matters
regarding paid time off will be subject to the Company’s written policy with
respect thereto, a copy of which shall be provided to Employee upon commencement
of her employment.

 

(b)    Sick Days. Commencing after the first sixty (60) calendar days of
Employee’s employment, Employee shall be entitled to take a maximum of four (4)
sick days per calendar year without loss of compensation. Employee acknowledges
that all matters regarding sick leave will be subject to the Company’s written
policy with respect thereto, a copy of which shall be provided to Employee upon
commencement of her employment.

 

4.3      Business Expenses. The Company shall reimburse Employee monthly for all
reasonable business expenses incurred by Employee in performing the Services
hereunder, including, without limitation: (a) expenses incurred for business
travel; (b) meals, lodging, and ground transportation expenses incurred during
business travel; (c) pre-approved promotional expenses; (d) long distance
telephone charges; and (e) any other expenses which the Company determines is
necessary in connection with the performance of Employee’s Services hereunder.
Each such expense shall be reimbursable only if it is of such a nature
qualifying it as a proper deduction on the federal and state income tax returns
of the Company and has been pre-approved in writing by the Company. Employee
shall furnish to the Company adequate records, receipts and other documentary
evidence required by federal and state statutes and regulations issued by the
appropriate taxing authorities for the substantiation of that expenditure as an
income tax deduction. Notwithstanding the foregoing, Employee shall not be
required to obtain prior written approval for expenditures under the sum of
$500. All travel shall be in accordance with the Company’s Travel Policy
applicable to other C-level executives of the Company.

 

4.4    Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
provision of this Agreement is likely to be interpreted as a personal loan
prohibited by the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (the “Act”), then such provision shall be modified as
necessary or appropriate so as to not violate the Act and if this cannot be
accomplished, then the Company shall use its reasonable efforts to provide
Employee with similar, but lawful, substitute benefits at a cost to the Company
not to significantly exceed the amount the Company would have otherwise paid to
provide such benefit(s) to Employee.

 

 4 

 

 

4.5    Modification of Benefits. The Company reserves the right from time to
time to alter, modify or eliminate benefits offered to it employees under any of
the Company’s policies or plans.

 

5.          OBLIGATIONS OF EMPLOYEE

 

5.1    Confidential and Proprietary Information. Employee acknowledges and
agrees that she has been given, and during the continuance of this Agreement and
in the course of discharging her duties hereunder she will have access to and
become acquainted with, information and know-how concerning the operation,
products and processes of the Company which are confidential and/or proprietary
to the Company (and/or its licensors and affiliates). As a condition of
Employee’s employment, Employee agrees to execute an At-Will Employment,
Confidential Information, and Invention Assignment Agreement (the “Proprietary
Rights Agreement”) which, among other things, shall set forth Employee’s
obligations with respect to the Company’s confidential and proprietary
information. An executed copy of the Proprietary Rights Agreement shall be
attached hereto as Exhibit C and incorporated herein by reference.

 

5.2    Non-Competition and Non-Solicitation By Employee. Employee acknowledges
and agrees that her duty of loyalty to the Company is of paramount importance.
As a condition of Employee’s employment, Employee acknowledges and agrees to
abide by the provisions regarding non-competition and non-solicitation set forth
in the Proprietary Rights Agreement attached hereto as Exhibit C.

 

5.3    Equitable Remedies. In the event of a breach or threatened breach of the
provisions of Section 5 of this Agreement, including its subsections, the
Company shall be entitled to an injunction enjoining Employee from such breach,
but nothing herein shall be construed as prohibiting the Company from pursuing
in addition any other remedies available for such breach or threatened breach.

 

6.          COMPLIANCE AND REPRESENTATIONS; ETHICAL CONDUCT

 

6.1    Ethical Conduct. It is the policy of Capricor to conduct its business at
all times in accordance with the highest standards of corporate, business and
medical ethics. Employee agrees to comply with those standards as more
particularly set forth in the Company’s Code of Conduct and Ethics in all
matters relating to the Services and all other performance under or pursuant to
this Agreement. 

 

6.2     Compliance with Laws. In the performance of the Services hereunder,
Employee will comply with all applicable laws, rules and regulations of any
government or governmental body or board having jurisdiction and all
professional standards and guidelines or any code of conduct which may be
applicable to persons involved in the conduct of clinical trials.

 

 5 

 

 

6.3    No Improper Payments. Employee agrees that she will not, either on her
own behalf or on behalf of the Company, make any improper payment or make any
donation, or give anything of value, either directly or indirectly, to an
official of any government for the purpose of improperly influencing an act or
decision of the official in his or her official capacity or inducing the
official to use his or her influence to assist Employee or the Company in
obtaining or maintaining business or for any other improper purpose prohibited
by applicable law or the public policies of the U.S. or any country in which the
Company’s clinical trials are conducted.

 

6.4    No Political Payments. Employee shall not, in the name, on behalf or for
the benefit of the Company or any of its affiliates or in respect any clinical
trial which it is conducting, offer, pay, give, promise to pay or give, or
authorize the payment or gift of money or anything of value to any official,
political party (or employee of a customer) or to any other person at the
request, suggestion or direction of any official, political party (or employee
of a customer) or when all or a portion of such money or thing of value will be
offered, given or promised, directly or indirectly, to any such person for the
purpose of improperly obtaining or retaining business or favorable governmental
action.

 

6.5    No Debarment. Employee represents that as of the time of the signing of
this Agreement, she has not been debarred in the conduct of clinical trials and
she will not knowingly use the services of any debarred person in connection
with any work on any clinical trial conducted by the Company. If at any time
after execution of this Agreement and continuing for a period of one (1) year
after the termination hereof, Employee becomes aware that she or any person
utilized for the conduct of any of the Company’s clinical trials is, or is
knowingly in the process of being debarred, Employee shall so notify the Company
in writing immediately.

 

7.          TERMINATION OF EMPLOYMENT

 

7.1    At-Will Employment. The employment of Employee shall commence on the
Effective Date and shall continue in effect until the termination hereof by
either party. The employment of Employee is “At-Will” and may be terminated at
the will of either the Company or Employee, with or without cause or notice.

 

7.2    Payments Due Upon Termination. Upon termination of Employee’s employment,
the Company shall pay to Employee on such date required by applicable law, a
lump sum amount in cash equal to Employee’s Base Salary and other payments due
through the date of termination to the extent not theretofore paid. In the event
Employee is terminated within the first 12-month period of this Agreement
without Cause, twenty-five percent (25%) of the option shares granted pursuant
to Section 3.2 above shall be deemed vested immediately prior to such
termination. For purposes hereof, “Cause” shall be defined as: (i)  the
commission of an act of fraud or dishonesty by Employee; (ii) the unauthorized
use or disclosure of Confidential Information by Employee; (iii) the willful or
habitual neglect by Employee in the performance of the Services; (iv) the
debarment of Employee or the commencement of debarment proceedings against
Employee; (v) the conviction of Employee of a felony or other crime involving
moral turpitude; (vi) any other conduct by Employee which is injurious to the
business or reputation of the Company; or (vii) the failure of any of the
conditions set forth in Section 2.3 above, and the failure to cure the same
within seven (7) days after notice from the Company

 

 6 

 

 

8.          GENERAL PROVISIONS

 

8.1    Notices. Any notices to be given by either party to the other may be
effected either by personal delivery in writing, by facsimile or electronic
transmission or by mail, registered or certified, postage prepaid. Mailed
notices shall be addressed to the parties at the addresses appearing in the
introductory paragraph of this Agreement or such other address on file for
Employee in Employee’s personnel records, but each party may change its address
by written notice in accordance with this section. Notices personally delivered
or sent by facsimile transmission shall be deemed communicated as of the date of
actual receipt; mailed notices shall be deemed communicated two (2) days after
the date on which they are mailed. With respect to any notice given to Employee,
a copy shall also be delivered to Mark S. Mingelgreen, Peyser & Alexander
Management, Inc., 500 Fifth Avenue, Suite 2700, New York, NY 10110.

 

8.2    Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties with respect to the employment of
Employee by the Company, excluding any Nondisclosure Agreement previously signed
by Employee, the Proprietary Rights Agreement, the written policies adopted by
the Company from time to time, and a Dispute Resolution and Mutually Binding
Arbitration Agreement to be executed by the parties contemporaneous herewith,
and contains all of the covenants and agreements between the parties with
respect to that employment in any manner whatsoever. Each party acknowledges
that no representations, inducements, promises, or agreements, orally or
otherwise, other than those set forth herein, have been made by any party, or
anyone acting on behalf of any party, and that no other agreement, statement, or
promise between the parties not contained in this Agreement shall be valid or
binding on the parties. Any modification of this Agreement will be effective
only if it is in writing signed by the party to be charged.

 

8.3    Severability. If any one or more provisions in this Agreement is held by
a court of competent jurisdiction to be invalid, void, or unenforceable, such
provision shall be judicially modified accordingly to make such provision
enforceable and if not possible to reasonably do so, such provision shall be
deemed excluded from this Agreement. In such case, the balance of this Agreement
shall be interpreted as if such provision were so excluded and shall be
enforceable in accordance with its terms.

 

 7 

 

 

8.4    Waiver. The failure of either party to insist on strict compliance with
any of the terms, covenants, or conditions of this Agreement by the other party
shall not be deemed a waiver of that term, covenant, or condition, nor shall any
waiver or relinquishment of any right or power at any one time or times be
deemed a waiver or relinquishment of that right or power for all or any other
times.

 

8.5    Governing Law. This Agreement and each of its provisions shall be
governed by and construed in accordance with the laws of the State of California
(without regard to its conflict of law principles), except that the laws of the
State of Delaware shall govern all matters as to the Stock Plan and Stock Option
Agreement.

 

8.6     Agreement Binding. This Agreement shall inure to the benefit of and be
binding upon the Company and its affiliates, successors and assigns. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it as if no such succession had taken place.

 

8.7     Survival. Notwithstanding any provision of this Agreement to the
contrary, the provisions of Sections 5, 6 and 8 (and each of their subsections)
shall survive the expiration or termination of this Agreement as necessary to
give full effect to all of the provisions contained herein.

 

8.8     Headings and Captions. Section headings and captions used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.

  

Capricor, Inc.   Employee:       By: /s/ Karen Krasney   /s/ Deborah V. Davis
Ascheim       Deborah V. Davis Ascheim, MD         Name: Karen Krasney          
  Title: EVP, General Counsel    

 

 8 

 

